Citation Nr: 0636029	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision rendered by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2006, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDING OF FACT

Coronary artery disease was not manifested during service or 
within one year following the veteran's separation from 
active duty and is not shown to have been caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


2.  Coronary artery disease is not proximately due to or the 
result of service-connected diabetes mellitus.  38 C.F.R. § 
3.310(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act and 38 C.F.R. § 3.103

The Veterans Claims Assistance Act (VCAA) and the pertinent 
implementing regulation, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in March 2004 prior to the initial adjudication of the 
claim.  While the letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements by letter dated in 
March 2006, prior to the issuance of a supplemental statement 
of the case.  Based on the foregoing, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  At his hearing before the 
Board, the veteran was informed that a medical nexus opinion 
with a rationale for the opinion would be probative.  The 
veteran's claim was held open to allow the veteran to obtain 
such opinion.  However, no additional evidence has been 
submitted by the veteran.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

The record also establishes during the hearing a potential 
evidentiary defect was identified, the submission of 
additional evidence was suggested and the file was left open 
for that purpose.  Such actions comply with 38 C.F.R. § 3.103 
and supplement the VCAA notification. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis of CAD.  

Private medical records show that the veteran was diagnosed 
with non obstructive CAD by cardiac catherterization in June 
2003.  

In January 2004, a VA psychologist noted that the veteran had 
been diagnosed with Type II diabetes mellitus 3 years 
previously.  The veteran had also recently had a stent placed 
in his coronary artery.  The following month, the veteran 
submitted a claim for service connection for his diabetes and 
a heart condition secondary to his diabetes.  

In connection with his claim, he was afforded a VA 
examination in May 2004.  The examining nurse practitioner 
opined that the CAD was not likely secondary to his diabetes 
due to the close proximity of the diagnoses.  Diabetes 
mellitus was diagnosed in 2001 while CAD was diagnosed in 
2003.

In June 2004, Dr. D. Norwood, a VA physician noted that 
diabetes was a major risk factor for CAD, but the changes in 
the vessels that would have to occur to cause CAD in a 
diabetic patient occur over a period of 10 to 20 years, not 
two years.  A two year period of time would not be enough to 
blame the CAD on diabetes.  

In June 2004, the veteran's claims folder was reviewed by Dr. 
B. Rabin, a VA physician.  Dr. Rabin noted that diabetes 
mellitus was a risk factor for CAD, but it was a long term, 
late complication of CAD.  It was opined that a 2 year 
history of diabetes mellitus prior to the diagnosis of CAD 
was not in and of itself to cause CAD.  However, in the 
future, diabetes mellitus definitely accelerates and 
aggravates CAD which is a progressive condition.  

In March 2004 Dr. V. Calamia, a private physician, completed 
a checklist noting that the veteran had a heart 
(cardiovascular) condition that was directly due to diabetes 
mellitus or likely to be cause in part or aggravated by 
diabetes mellitus.  Dr. Calamia neither identified the 
particular cardiovascular disorder nor provided a rationale 
for his decision. 

In a similarly checklist completed in November 2004, Dr. A. 
Caracta, the veteran's private physician, noted that the 
veteran had heart or cardiovascular problems secondary to his 
diabetes mellitus.  Dr. Caracta noted that the veteran had 
coronary disease that was treated with a stent.  The 
veteran's diabetes was considered to be "equivalent" to 
CAD. 

At his hearing before the undersigned in September 2006, the 
veteran reported symptoms that he attributed to diabetes 
prior to his diagnosis of the disability.  He was diagnosed 
with diabetes after his blood was tested during annual 
examination in connection with his employment.  He attributed 
his CAD to his diabetes mellitus.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a) (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cardiovascular disease may be granted 
if manifest to a compensable degree within one year of active 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation 
establishes that disability that is due to a service-
connected disease or injury shall be service connected.  This 
necessarily includes any increase in disability.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Analysis

The veteran contends that service connection for his CAD is 
warranted.  In particular, he asserts that the disability 
resulted from his service-connected diabetes mellitus.  Upon 
review of the record, the Board concludes that service 
connection is not warranted for the veteran's CAD.  There is 
no evidence of a clinical diagnosis of CAD during the 
veteran's military service.  More over, there is no 
indication in the record that CAD was manifest within one 
year of the veteran's release from active service.  In fact, 
CAD was not diagnosed until June 2003.  There is no competent 
evidence of a diagnosis of CAD prior to that date.  As the 
evidence does not show that the veteran's CAD was incurred 
during service or manifested to a compensable degree within 
one year following his release from active duty, service 
connection on either a direct or presumptive basis is not 
warranted. 

In addition to the foregoing, the Board concludes that 
service connection is not warranted for CAD as secondary to 
the service- connected diabetes mellitus.  In this regard, 
the Board notes there is conflicting medical evidence 
regarding the relationship between the veteran's CAD and his 
diabetes mellitus.  Two VA physicians, Dr. Norwood and Dr. 
Rabin, and a VA nurse practitioner have opined that the two 
are not etiologically related.  On the other hand, two 
private physicians, Dr. Calamia and Dr. Caracta have linked 
the two together.  

After reviewing the various medical opinions, the Board has 
placed greater probative weight on the examinations proffered 
by the VA physicians and nurse practitioner which provided a 
rationale for their opinions noting the short period of time 
between the diagnosis of diabetes mellitus and CAD.  On the 
other hand, Dr. Calamia and Dr. Caracta merely completed form 
checklists without providing a rationale for their opinions.  
Thus, these opinions are less probative than those proffered 
by the VA health care providers which provided a rationale 
consistent with the veteran's document medical history.  

The Board has been presented with objective evidence that 
that the veteran's CAD was not present in service or for many 
years thereafter, and that the CAD is not secondary to 
diabetes mellitus.  The Board finds that such evidence is 
more probative than the veteran's statements advanced in 
support of his claim and the private medical opinions 
furnished by the veteran. In sum, the preponderance of the 
evidence establishes that the veteran's CAD was not incurred 
in service and that it is unrelated to a service-connected 
disease or injury.  Accordingly, his claim of entitlement to 
service connection must be denied.


ORDER

Entitlement to service connection for coronary artery disease 
(CAD) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


